Citation Nr: 9917625	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement of the appellant to an increased apportioned 
share of the veteran's compensation benefits on behalf of the 
veteran's minor children. 


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to December 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 apportionment decision by the 
Huntington, West Virginia Regional Office (RO).  A notice of 
disagreement was received from the appellant, who is the 
custodian of the veteran's three children, in September 1996.  
A statement of the case was issued in January 1997, and a 
substantive appeal was received that same month.  This case 
is contested.  

The Board notes that the veteran is totally disabled for 
compensation purposes, primarily suffering from service-
connected ischemic anoxic encephalopathy secondary to suicide 
attempt with respiratory arrest.  He has been declared 
incompetent.

REMAND

As noted above, the present case is a contested one.  
Essentially, the appellant contends that she is entitled to 
an increased apportioned share of the veteran's disability 
compensation benefits on behalf of the veteran's three minor 
children.  The Board notes that, however, it appears that the 
content of the appellant's January 1997 substantive appeal 
has not been furnished the veteran (or his guardian) pursuant 
to 38 C.F.R. §§ 19.101, 19.102 (1998).

The Board notes that all or any part of a veteran's 
compensation award may be apportioned if the veteran's spouse 
and/or children are not residing with the veteran and the 
veteran is not discharging his or her responsibility for the 
spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1998).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (1998).  

Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties. 
Id.  Special apportionment is meant to provide for claimants 
in situations in which hardship is shown to exist on the 
basis of the facts in the case as long as it does not cause 
undue hardship on the other parties in interest.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee. 
Rates of apportionment of disability compensation, service 
pension or retirement pay will be determined under 38 C.F.R. 
§ 3.451 (the factors are noted above).  38 C.F.R. § 3.453 
(1998).  

In this regard, it appears that the appellant's financial 
situation has changed since the claim for apportionment was 
filed; specifically, in an August 1997 letter the appellant 
reported that she had recently remarried.  The Board also 
notes that it has been well over two years since the RO last 
received information regarding the veteran's financial 
status.  Under the circumstances, the Board finds that there 
is insufficient evidence of the financial picture pertaining 
to both parties to allow for a proper determination as to 
whether an increased apportioned share of the veteran's 
compensation on behalf of the veteran's minor children is 
warranted.  

In addition the RO should clarify who is the veteran's 
custodian as the appeal was completed by Betty B., as the 
veteran's custodian but the claims file contains VA Form 27-
555, dated in July 1997, which shows that David B., is the 
veteran's guardian.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should locate the veteran's 
guardianship file and associate it with 
the claims folder.  

2.  The RO should clarify for the record 
who is the veteran's custodian.  See 
above.  The guardian, if it is other than 
Betty B., should be given the opportunity 
to appoint a representative.  See the 
February 18, 1999 letter of the American 
Legion.

3.  The RO should contact the veteran's 
guardian and furnish the guardian with 
the content of the appellant's January 
1997 substantive appeal.  The RO should 
also furnish the guardian with a blank 
Financial Status Report (FSR) form 
request that it be completed showing the 
veteran's income and expenses.  The 
significance of the veteran's compliance 
with this request should be explained.  

4.  The RO should furnish the appellant 
with a FSR and request that it be 
completed showing household resources and 
household income from all sources, among 
other things.  The significance of the 
appellant's compliance with this request 
should be explained.  

5.  The RO should review the expanded 
claims file and determine whether the 
appellant is entitled to an increase in 
the apportioned share of the veteran's 
disability compensation on behalf of the 
minor children.  The veteran's guardian 
and the appellant should be furnished a 
supplemental statement of the case 
setting forth the evidence, a citation to 
and discussion of applicable laws and 
regulations and a detailed analysis of 
the reasons for the RO's determination.  
After affording the parties a reasonable 
opportunity to respond, and after 
compliance with all contested claims 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this remand is to ensure that a complete and 
accurate record exists in order to properly determine whether 
an increased apportionment of the veteran's compensation on 
behalf of the minor children is warranted in this case, and 
for due process considerations.  The Board intimates no 
opinion as to the eventual determination to be made.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


